Citation Nr: 0613908	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for a right knee disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the appellant was not provided with 
notice of what is needed to substantiate a claim of service 
connection on a direct, secondary or presumptive basis, and 
it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  

Further, the veteran stated in his substantive appeal and at 
his RO hearing that he re-injured his right knee in service.  
Service medical records show that, prior to service, he had a 
right knee football injury that required surgery.  Scars from 
the surgery were noted on his entrance examination.  While in 
service in 1965, he injured his right knee playing 
basketball, which required 16 follow-up treatments.  In 1967, 
he again injured his right knee playing football.  The 
veteran's discharge examination report reflects the scars 
from his pre-service right knee surgery.  An April 2003 VA 
examiner opined that the veteran's right knee disorder was 
not caused or worsened by his left knee disorder, but did not 
discuss whether the veteran's right knee disorder was 
incurred in or aggravated by service or if arthritis was 
manifested within one year of service.  On remand, a medical 
opinion should be sought regarding the etiology of the 
veteran's right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish service 
connection on a direct, secondary, and 
presumptive basis, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2. After completion of 1, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran's claims 
file to be reviewed by an orthopedic 
specialist to provide an etiological 
opinion.  After all relevant evidence in 
the claims file is reviewed, the 
specialist should offer opinions as to: 
(1) whether, if the veteran's right knee 
disorder preexisted service, it is at 
least as likely as not (50 percent or 
more probability) that is was aggravated 
(worsened) by active duty or due to the 
natural progression of the disease, and 
(2) whether, if it did not preexist 
service, it is at least as likely as not 
(50 percent or more probability) that his 
right knee disorder was incurred in, 
aggravated by, or was the result of some 
incident of active service, to include 
basketball and football injuries.  If 
arthritis is found, the specialist should 
indicate whether it was manifested within 
one year of service and whether it is due 
to the aging process.  If the etiology of 
the diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

3. After completion of the above, VA 
should readjudicate the appellant's claim 
on a direct, presumptive and secondary 
basis.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
